NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered. In this amendment, claims 44, 45, and 52 have been amended.
Claims 44-56 and 63-71 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 29 March 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments, filed 29 March 2022, with respect to claims 44-56 have been fully considered and are persuasive.  In particular, the applicant’s argument that cited prior art does not teach authentication of the computerized client device as having OTT services access and a computerized network apparatus services by the managed content distribution network that registers as a client of an access point apparatus serviced by the third-party data network, has been found to be persuasive. The rejection of 29 December 2021 has been withdrawn. 

Allowable Subject Matter
Claims 44-56 and 63-71 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 29 December 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 29 March 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dasher et al. (US 2012/0096499 A1) discloses a system and method for facilitating video-on-demand catalog search and content distribution.
Eubanks (US 2019/0171341 A1) discloses a system and method for unified presentation and sharing of on-demand, live, social, or market content through personalized interfaces.
Mars et al. (US 2019/0098505 A1) discloses a system and method for universal personal identification signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431